OPINION OE THE COURT, BY
HARTWELL, J.
The only point for decision is whether there was evidence tending to show an entry with intent to steal. If there was such evidence, the jury are the judges of its sufficiency, and there is no evidence to contradict or conflict with it, or make it inconsistent with the verdict. There is, first, the prisoner’s admission that he had entered the shop. No objection was made to the admissibility of this evidence, by reason of improper influences on the prisoner, to arouse his hopes or fears. Care is always needed in accepting such admissions before the magistrate, as they may, especially with a native, intend scarcely more than to acknowledge a mistake or difficulty, or being on the wrong side. But this admission appears to be unexceptionable evidence. The cases of Apuna, at the October Term, 1869, and Keliilike, at the June Term, 1870, are' in point upon the admissibility of prisoners’ confessions.
The cases cited by the Crown sustain the point made by the prosecution. Evidence of entry alone is not evidence of intent to steal. Standing at the door is not evidence of *239entrance. But the prisoner admitted entry. It is a significant and unusual thing for a person to be in such a place at such a time, and to run at the approach of others. True, he may have run from groundless fears, and may have intended to commit trespass, or other injury, but tiiis is not consistent with an innocent or accidental appearance. But all this might be true, and yet the intent to steal not exist. It is proper to infer the intent from all the surrounding circumstances, and accompanying and attendant acts of the prisoner. The People vs. Marks, 4 Parker’s Cr. Rep., 154, and authorities cited by the Attorney General. The prisoner’s silence beyond Ms admission of entry, when charged with breaMng with intent to steal is significant, and no doubt weighed much with the jury. On such an occasion, a man naturally would have added some statement of his purpose in entering, if he had any other than the one which was charged.
Honolulu, October 26th, 1870.
Under the clearly understood law, that the jury alone judge of the sufficiency of legal evidence, and that this Court will not set aside verdicts in criminal eases which rest on clear, unconflicting, and uncontradicted evidence, the exceptions can not be sustained. The judgment must be then that the exceptions are overruled, and the judgment of the Circuit Court affirmed.